DETAILED ACTION
This office action is responsive to communication filed on April 12, 2022.
Response to Arguments
Applicant's arguments filed April 12, 2022 with respect to claim 17 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 17, that Candelore does not teach “at least one of: the evaluating based upon whether the display context is associated with one or more changes to at least one of shape, position or color; or the defining the dynamic display context comprising at least one of: defining an area corresponding to first content in the application interface; defining a maximum area for the display context to encompass on the application interface; or setting a parameter for the dynamic display context”.
The Examiner respectfully disagrees.  Candelore teaches at least that the defining the dynamic display context comprises setting a parameter for the dynamic display context (The defining of the dynamic display context involves storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040.  The set metadata parameters include, for instance, “system data and time” (paragraph 0044), “name of programs” (paragraph 0045) and “virtual numbers for channels”, paragraph 0045.).  Therefore, the rejection of claim 17 is maintained by the Examiner.
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2010/0192178) in view of Ko (US 2011/0126231) and Hwang (US 2015/0347853).


	Consider claim 1, Candelore teaches:
	A method, comprising: 
	identifying an application interface (i.e. an EPG, step 28, figure 1, paragraph 0039); 
	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text recognition analysis) is performed on the EPG in step 36 of figure 1.  In step 40, it is determined whether display context of the EPG is newly displayed (i.e. is variable) or not (i.e. is fixed) based on the OCR performed in step 36.  See paragraph 0039.); 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), defining dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	responsive to determining, using the processor, that the display context of the application interface is fixed (“no”, step 40), defining fixed display context for the display context of the application interface (e.g. by not storing new metadata corresponding to the current video frame of the application interface in step 48, and thus maintaining the fixed display context, paragraphs 0039 and 0040); 
	displaying a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlaying the dynamic display context or the fixed display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.).
	However, Candelore does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).
	Candelore teaches comparing metadata from captured video frames in order to make the determination about whether the display context of a current frame of the application interface is fixed or variable in step 40 of figure 1, paragraph 0039. 
	However, the combination of Candelore and Ko does not explicitly teach that this comparison involves determining whether the display context is associated with one or more changes to at least one of shape, position or color.
	Hwang similarly teaches performing image matching in order to determine whether a captured image is a same image as a reference image (see paragraph 0075, lines 15-29 of the left column on page 6).
	However, Hwang additionally teaches that this comparison involves determining whether the display context is associated with one or more changes to at least one of shape (“a form (e.g. a shape) and/or outline of an object included in a image”, paragraph 0075, lines 15-29 of the left column on page 6), position (“a composition (e.g. a pattern) in which two or more objects are arranged”, paragraph 0075, lines 15-29 of the left column on page 6) or color (“a color of an object”, paragraph 0075, lines 15-29 of the left column on page 6).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the determination of whether the display context of the application interface of the mobile device is fixed or variable as taught by the combination of Candelore and Ko be based on whether the display context is associated with one or more changes to at least one of shape, position or color, as taught by Hwang as this only involves combining prior art elements according to known methods to yield predictable results such as making a determination as to whether two images match (Hwang, paragraph 0075).

	Consider claim 2, and as applied to claim 1 above, the combination of Candelore and Ko does not explicitly teach that the evaluation of the application interface is based upon whether the display context is associated with one or more changes to shape.
	Hwang teaches that the evaluation is based upon whether the display context is associated with one or more changes to shape (“a form (e.g. a shape) and/or outline of an object included in a image”, paragraph 0075, lines 15-29 of the left column on page 6).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the determination of whether the display context of the application interface of the mobile device is fixed or variable as taught by the combination of Candelore and Ko be based on whether the display context is associated with one or more changes to shape as taught by Hwang as this only involves combining prior art elements according to known methods to yield predictable results such as making a determination as to whether two images match (Hwang, paragraph 0075).

	Consider claim 3, and as applied to claim 1 above, the combination of Candelore and Ko does not explicitly teach that the evaluation of the application interface is based upon whether the display context is associated with one or more changes to position.
	Hwang teaches that the evaluation is based upon whether the display context is associated with one or more changes to position (“a composition (e.g. a pattern) in which two or more objects are arranged”, paragraph 0075, lines 15-29 of the left column on page 6).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the determination of whether the display context of the application interface of the mobile device is fixed or variable as taught by the combination of Candelore and Ko be based on whether the display context is associated with one or more changes to position as taught by Hwang as this only involves combining prior art elements according to known methods to yield predictable results such as making a determination as to whether two images match (Hwang, paragraph 0075).

	Consider claim 4, and as applied to claim 1 above, the combination of Candelore and Ko does not explicitly teach that the evaluation of the application interface is based upon whether the display context is associated with one or more changes to color.
	Hwang teaches that the evaluation is based upon whether the display context is associated with one or more changes to color (“a color of an object”, paragraph 0075, lines 15-29 of the left column on page 6)
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the determination of whether the display context of the application interface of the mobile device is fixed or variable as taught by the combination of Candelore and Ko be based on whether the display context is associated with one or more changes to color as taught by Hwang as this only involves combining prior art elements according to known methods to yield predictable results such as making a determination as to whether two images match (Hwang, paragraph 0075).

	Consider claim 5, and as applied to claim 1 above, Candelore further teaches that the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons (Left and/or right paging is performed in order to page through and display all of the frames of the EPG, paragraphs 0040, 0042 and 0045.  Names of programs (i.e. overlaid icons) are extracted, paragraph 0045.  One of the channels of the EPG is a weather channel (TWC, figures 2 and 3).  Therefore, when left and/or right paging through the EPG frames associated with the weather channel is performed, weather type icons (i.e. names of programs) are rotated.).

	Consider claim 6, and as applied to claim 1 above, Candelore further teaches the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values (e.g. the channel numbers, see figures 2 and 3, paragraphs 0040, 0042 and 0045).

	Consider claim 7, and as applied to claim 1 above, Candelore further teaches the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context (e.g. text context, see figures 2 and 3, paragraphs 0037, 0039, 0045, 0047, 0049, and 0198-0211).

	Claim 8 further defines the visual effect context.  However, parent claim 7 only requires at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context.  Because Candelore teaches at least the text context (see claim 7 rationale), Candelore is not required to teach the visual effect context, and thus anticipates the limitations of claim 8 in combination with parent claims 7 and 1.

	Consider claim 9, and as applied to claim 1 above, Candelore further teaches generating an image based upon the user interface; populating the image into the application interface (e.g. the image shown in figures 2 and 3, paragraphs 0039, 0040, 0042 and 0044), the populating comprising: selecting the image from an image repository (frame memory, 134, figure 5); and utilizing the image as a background image for the application interface (see paragraphs 0049 and 0111, figure 2).

	Consider claim 10, and as applied to claim 1 above, Candelore further teaches generating an image based upon the user interface (e.g. as shown in figures 2 and 3); tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user (e.g. the channel numbers, see figures 2 and 3, paragraphs 0040, 0042 and 0045); and storing the image within an image repository (frame memory 134, figure 5, paragraphs 0049 and 0111).

	Consider claim 11, and as applied to claim 9 above, Candelore further teaches identifying the image as having a digital identifier corresponding to the display context of the application interface (e.g. the channel numbers, see figures 2 and 3, paragraphs 0040, 0042 and 0045).

	Consider claim 12, and as applied to claim 1 above, Candelore further teaches that the defining the dynamic display context comprises at least one of setting a parameter for the dynamic display context (The set metadata parameters include, for instance, “system data and time” (paragraph 0044), “name of programs” (paragraph 0045) and “virtual numbers for channels”, paragraph 0045.).

	Consider claim 14, and as applied to claim 1 above, Candelore further teaches generating an image based upon an image capture preview associated with the user interface (e.g. generating an alternative EPG image based upon an image capture preview (i.e. video frames) of an original EPG, paragraphs 0039, 0040, 0042, 0044, 0045, 0049 and 0052).

	Consider claim 15, and as applied to claim 1 above, Candelore further teaches evaluating a second display context to determine if the second display context is fixed or variable (i.e. when the method of figure 1 loops back and performs steps 48, 52, 32 and 36 in order, paragraphs 0039 and 0040); and responsive to determining that the second display context is fixed (“No”, step 40), overlaying the second display context over at least some of a second user interface (i.e. of an alternate EPG, paragraphs 0040, 0046, 0049 and 0052).

	Consider claim 16, and as applied to claim 1 above, Candelore further teaches identifying a user feature for the user (e.g. metadata of the EPG, step 36 of figure 1, paragraphs 0039 and 0040); selecting an image from an image repository (frame memory, 134, figure 5) based upon the user feature (paragraphs 0049 and 0111); and utilizing the image as a background image for the application interface (see figures 2 and 3, paragraph 0049).

	Consider claim 19, Candelore teaches a non-transitory computer readable medium comprising instructions (i.e. comprising a program, paragraphs 0049 and 0109).
	identifying an application interface (i.e. an EPG, step 28, figure 1, paragraph 0039); 
	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text recognition analysis) is performed on the EPG in step 36 of figure 1.  In step 40, it is determined whether display context of the EPG is newly displayed (i.e. is variable) or not (i.e. is fixed) based on the OCR performed in step 36.  See paragraph 0039.); 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), defining dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	responsive to determining, using the processor, that the display context of the application interface is fixed (“no”, step 40), defining fixed display context for the display context of the application interface (e.g. by not storing new metadata corresponding to the current video frame of the application interface in step 48, and thus maintaining the fixed display context, paragraphs 0039 and 0040); 
	displaying a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlaying the fixed display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.).
	However, Candelore does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).
	Candelore teaches comparing metadata from captured video frames in order to make the determination about whether the display context of a current frame of the application interface is fixed or variable in step 40 of figure 1, paragraph 0039. 
	However, the combination of Candelore and Ko does not explicitly teach that this comparison involves determining whether the display context is associated with one or more changes to at least one of shape, position or color.
	Hwang similarly teaches performing image matching in order to determine whether a captured image is a same image as a reference image (see paragraph 0075, lines 15-29 of the left column on page 6).
	However, Hwang additionally teaches that this comparison involves determining whether the display context is associated with one or more changes to at least one of shape (“a form (e.g. a shape) and/or outline of an object included in a image”, paragraph 0075, lines 15-29 of the left column on page 6), position (“a composition (e.g. a pattern) in which two or more objects are arranged”, paragraph 0075, lines 15-29 of the left column on page 6) or color (“a color of an object”, paragraph 0075, lines 15-29 of the left column on page 6).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the determination of whether the display context of the application interface of the mobile device is fixed or variable as taught by the combination of Candelore and Ko be based on whether the display context is associated with one or more changes to at least one of shape, position or color, as taught by Hwang as this only involves combining prior art elements according to known methods to yield predictable results such as making a determination as to whether two images match (Hwang, paragraph 0075).

	Consider claim 20, and as applied to claim 19 above, Candelore further teaches generating an image based upon the user interface (e.g. as shown in figures 2 and 3); tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user (e.g. the channel numbers, see figures 2 and 3, paragraphs 0040, 0042 and 0045); and storing the image within an image repository (frame memory 134, figure 5, paragraphs 0049 and 0111).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Candelore (US 2010/0192178) in view of Ko (US 2011/0126231).

	Consider claim 17, Candelore teaches:
	A system (figure 5), comprising: 
	a processor (TV control processor, 150, paragraphs 0049 and 0109); and 
	memory comprising processor-executable instructions (i.e. comprising a program, paragraphs 0049 and 0109) that when executed by the processor (150) cause implementation of an image capture component (digital TV, 102) configured to: 
	identify an application interface (i.e. an EPG, step 28, figure 1, paragraph 0039); 
	evaluate the application interface to determine whether display context of the application interface is fixed or variable based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface (OCR (i.e. text recognition analysis) is performed on the EPG in step 36 of figure 1.  In step 40, it is determined whether display context of the EPG is newly displayed (i.e. is variable) or not (i.e. is fixed) based on the OCR performed in step 36.  See paragraph 0039.); 
	responsive to determining that the display context of the application interface is variable (“yes”, step 40), define dynamic display context for the display context of the application interface (e.g. by storing new metadata corresponding to the current video frame of the application interface in step 48, paragraphs 0039 and 0040); 
	display a user interface to a user (e.g. as shown in figures 2 and 3, paragraphs 0039 and 0042); and 
	overlay the dynamic display context over at least some of the user interface (For instance, the display context is overlaid in the EPG of figure 2 or the EPG of figure 3, or in an alternate UI for the display, paragraphs 0039, 0040, 0045, 0046, 0049 and 0052.),
	at least one of the defining the dynamic display context comprising at least one of setting a parameter for the dynamic display context (The set metadata parameters include, for instance, “system data and time” (paragraph 0044), “name of programs” (paragraph 0045) and “virtual numbers for channels”, paragraph 0045.).
	However, Candelore does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by Candelore be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 18, and as applied to claim 17 above, Candelore further teaches the image capture component configured to: generating an image based upon the user interface (e.g. the user interface image shown in figures 2 and 3); populate the image into the application interface (see figures 2 and 3); responsive to detecting a change from the dynamic display context to a second display context (e.g. in step 52 of figure 1), query an image repository (e.g. of an accessing device) to identify a second image having a digital identifier corresponding to the second display context (i.e. a second video frame containing EPG); and populate the second image into the application interface (i.e. by displaying the EPG frame).  See paragraphs 0039 and 0040.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Due to the amendment filed April 12, 2022, no claims are rejected under double patenting based on the US 10,536,644 reference at this time.
Claims 1-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, 13, 15 and 16 of U.S. Patent No. 9,967,467 in view of Ko (US 2011/0126231). 

	Consider claim 1, Claim 1 of US 9,967,467 teaches (in parentheses):
	A method, comprising: (A method for capturing an image, comprising:)
identifying an application interface; (identifying an application interface within which an image is to be populated;)
	evaluating the application interface to determine whether display context of the application interface is fixed or variable based upon whether the display context is associated with one or more changes to at least one of shape, position or color (based upon a determination that at least some of the display context changes at least one of shape, position or color), wherein the evaluating is based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; (evaluating the application interface to identify display context of the application interface based upon one or more of text recognition analysis of the application interface, image recognition analysis of the application interface or code recognition analysis of the application interface; evaluating, using a processor, the display context to determine if the display context is fixed or variable;)
	responsive to determining that the display context of the application interface is variable based upon whether the display context is associated with one or more changes to at least one of shape, position or color (based upon a determination that at least some of the display context changes at least one of shape, position or color), defining dynamic display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is variable based upon a determination that at least some of the display context changes at least one of shape, position or color, defining dynamic display context for the display context;)
	responsive to determining, using the processor, that the display context of the application interface is fixed based upon whether the display context is associated with one or more changes to at least one of shape, position or color (based upon a determination that at least some of the display context does not change at least one of shape, position or color), defining fixed display context for the display context of the application interface; (responsive to determining, using the processor, that the display context is fixed based upon a determination that at least some of the display context does not change at least one of shape, position or color, defining fixed display context for the display context;)
	displaying a user interface to a user; (displaying a camera user interface, associated with a camera of a device, to a user;) and
	overlaying the dynamic display context or the fixed display context over at least some of the user interface. (overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface;).
	However, claim 1 of US 9,967,467 does not explicitly teach that the application interface is of a mobile device and displayed via the mobile device.
	Ko similarly teaches displaying an EPG via a television (AV device, 200, figures 3-5, paragraphs 0049, 0050, 0067, 0072, 0080, 0081 and 0086).
	However, Ko additionally teaches that the application interface is of a mobile device and displayed via the mobile device (As detailed in paragraph 0075, “The mobile device 100 receives UI information displaying all of the setup items to control the AV device 200 from the AV device 200, generates a GUI 320 corresponding to the UI information, and displays the GUI 320, which is the same as the UI menu 310 displayed by the AV device 200, on the display 120 of the mobile device 100.”  As shown in figures 3-5, the mobile device (100) displays the same EPG displayed by the AV device (200).  The EPG UI information is received by the mobile device (100) from the AV device (200), as detailed in paragraphs 0038, 0040, 0041, 0044, 0052, 0053 and 0064.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the application interface taught by claim 1 of US 9,967,467 be an application interface of a mobile device and displayed by the mobile device as taught by Ko for the benefit of enabling the changing of a setup of the AV device by the mobile device regardless of time and place (Ko, paragraphs 0008, 0048, 0077 and 0088).

	Consider claim 2, Claim 1 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon whether the display context is associated with one or more changes to shape (based upon a determination that at least some of the display context changes at least one of shape, position or color).

	Consider claim 3, Claim 1 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon whether the display context is associated with one or more changes to position (based upon a determination that at least some of the display context changes at least one of shape, position or color).

	Consider claim 4, Claim 1 of US 9,967,467 teaches (in parentheses):
	the evaluating the application interface based upon whether the display context is associated with one or more changes to color (based upon a determination that at least some of the display context changes at least one of shape, position or color).

	Consider claim 5, Claim 5 of US 9,967,467 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons. (the overlaying comprising: identifying a plurality of weather type icons associated with the dynamic display context; and rotating, in a display, between the plurality of weather type icons.)

	Consider claim 6, Claim 6 of US 9,967,467 teaches (in parentheses):
	the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values. (the overlaying comprising: identifying a plurality of values associated with the dynamic display context; and rotating, in a display, between the plurality of values.)

	Consider claim 7, Claim 7 of US 9,967,467 teaches (in parentheses):
	the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context. (the display context comprising at least one of: a text context, an image context, an advertisement context, an interactive context, or a visual effect context.)

	Consider claim 8, Claim 8 of US 9,967,467 teaches (in parentheses):
	the visual effect context comprising: a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context. (the visual effect context comprising:
a fading visual effect context, a magnifying visual effect context, a brightness visual effect context, an opacity visual effect context, a weather condition visual effect context, a road condition visual effect context, or a sporting visual effect context.)

	Consider claim 9, Claim 9 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	populating the image into the application interface, the populating comprising: selecting the image from an image repository; and utilizing the image as a background image for the application interface. (comprising populating the image into the application interface, the populating comprising: selecting the image from an image repository; providing the image to the application user interface; and utilizing the image as a background image for the application interface.)

	Consider claim 10, Claim 11 of US 9,967,467 teaches (in parentheses):
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository. (tagging the image with a digital identifier corresponding to at least one of the display context, the image, or the user; and storing the image within an image repository.)

	Consider claim 11, Claim 10 of US 9,967,467 teaches (in parentheses):
	the selecting comprising: identifying the image as having a digital identifier corresponding to the display context of the application interface. (the selecting comprising:
	identifying the image as having a digital identifier corresponding to the display context of the application interface.)

	Consider claim 13, Claim 13 of US 9,967,467 teaches (in parentheses):
	the application interface comprising a social media application interface and the method comprising: (the application interface comprising a social media application interface and the method comprising:)
	generating an image based upon the user interface; (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)
	providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image. (providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image.)

	Consider claim 14, Claim 1 of US 9,967,467 teaches (in parentheses):
	generating an image based upon an image capture preview associated with the user interface. (displaying a camera user interface, associated with a camera of a device, to a user; overlaying the dynamic display context or the fixed display context over a real-time image capture preview provided by the camera user interface; See claim 1.)

	Consider claim 15, Claim 15 of US 9,967,467 teaches (in parentheses):
	evaluating a second display context to determine if the second display context is fixed or variable; and responsive to determining that the second display context is fixed, overlaying the second display context over at least some of a second user interface. (evaluating a second display context to determine if the second display context is fixed or variable; and
	responsive to determining that the second display context is fixed,
overlaying the second display context over a second real-time image capture preview provided by the camera user interface.)

	Consider claim 16, Claim 16 of US 9,967,467 teaches (in parentheses):
	identifying a user feature for the user; selecting an image from an image repository based upon the user feature; and utilizing the image as a background image for the application interface. (identifying a user feature for the user; selecting the image from an image repository based upon the user feature; providing the image to the application user interface; and utilizing the image as a background image for the application interface.)

Allowable Subject Matter
Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon submission of a Terminal Disclaimer overcoming the double patenting rejection thereof.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 13, the prior art of record does not teach nor reasonably suggest that the application interface comprises a social media application interface and the method comprises: generating an image based upon the user interface; providing the image to the social media application interface; and utilizing the image within the social media application interface as a profile image or a cover photograph image, in combination with the other elements recited in parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Varadarajan (US 2015/0378968) teaches determining whether two interface images are the same based upon comparing colors between the two images (see paragraphs 0090 and 0091).
Jevtic et al. (US 2015/0199731) teaches determining whether two images are the same by comparing colors, contrast and other characteristics (see paragraph 0054).
Terasaki (US 2012/0121235) teaches determining whether two images are the same based upon a color comparison (see paragraph 0095).
Trepess (US 2012/0120237) teaches determining whether two images are the same by comparing positions in the images (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696